NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
WARD E. BENEDICT,
Appellozmf,
V.
SUPER BAKERY, INCORPORATED,
Appellee.
20 1 1 - 1 1 3 1
(Cance11ation No. 92047859)
Appea1 from the United StateS Patent and Trademark
Office, Trademark Tria1 and Appea1 Board.
ON MOTION
ORDER
The court treats Ward E. Benedict’s informal brief as
a motion for leave to file the brief out of time. Super
Bakery, Incorp0rated oppoSes.
Upon consideration thereof
IT ls 0RDERED THAT:
(1) The motion is granted

BENEDICT V. SUPER BAKERY
2
(2) Super Bakery should calculate its brief due date
from the date of filing of this order.
FOR THE COURT
 0 7  /s/ Jan Horbaly
Date Jan Horbaly _
cc: Ward E. Benedict
David G. Oberdick, Esq.
s20
Clerk
!=
99
.?=.‘e
HC
s§11
3
_,=.:=.'lF'.
235
EALS FU
RCUlT
HAR 0 7 2011
` 1AnmonaALv
cum